Citation Nr: 1622224	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  08-14 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In that decision, the RO denied service connection for hypertension and heart disease.

In April 2012, and again in February 2014, the Board remanded the claim to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's blood pressure was not measured as above normal during service.

2. The Veteran's hypertension was diagnosed after service but was not documented soon after service.

3. Atherosclerosis, coronary artery disease, and signs of past myocardial infarction that were found many years after service are not attributable to any disease, injury, or events during service.


CONCLUSIONS OF LAW

1. The Veteran's hypertension was not incurred or aggravated in service, and may not be presumed to be service connected. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The Veteran's heart disease was not incurred or aggravated in service, and may not be presumed to be service connected. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in a November 2006 letter. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. The letter also informed the Veteran how VA assigns disability ratings and effective dates.

In the April 2012 remand, the Board instructed the RO to obtain additional medical records. In the February 2014 remand, the Board instructed the RO to obtain additional medical records and provide the Veteran a VA medical examination with file review and opinion. Additional medical records have been obtained. An examination was performed in May 2015. The Board is satisfied that there has been substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file contains service treatment records, post-service treatment records, and the report of a VA examination. The examination report contains relevant findings and sufficient information to allow a decision on the issues on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Hypertension

The Veteran contends that he has hypertension that began during service. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including hypertension, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Under the VA rating schedule, hypertension is rated 10 percent disabling if diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In an October 1977 examination of the Veteran for entrance into service, his blood pressure was 136/64. In outpatient treatment in November 1982, his blood pressure was 124/84. In a May 1983 examination, his blood pressure was 120/80. In treatment in December 1984, his blood pressure was 132/60. In a December 1984 examination, his blood pressure was 132/86. His service medical record do not contain any diagnosis of hypertension. 

The claims file contains records of private treatment of the Veteran from 2004 forward. Those records show diagnosis of, and treatment with medications for, hypertension. In treatment in 2010, the Veteran reported having had hypertension for many years. Records of VA treatment in 2007 through 2015 reflect ongoing treatment for hypertension.

On VA examination in May 2015, the Veteran reported that he developed hypertension during his service. He stated that during service he began to experience severe headaches, and sometimes nausea, after physical training. He related that during service a cause of those symptoms was not found. He stated that in 1985, after separation from service, he was diagnosed with hypertension. He reported that a private physician first prescribed medication to treat his high blood pressure. He stated he continued on medications to treat hypertension.

The examiner reported having reviewed the Veteran's service medical records and the assembled post-service medical records. In the examination, the average of three blood pressure measurements was 150/94. The examiner expressed the opinion that it is less likely than not that the Veteran's hypertension was incurred during his service. She explained that his service medical records did not show any diagnosis of hypertension or finding of elevated blood pressure during service.

In treatment and examinations of the Veteran during service, clinicians found normal blood pressure and did not report any signs of hypertension. In the 2015 VA medical examination the Veteran reported that, in 1985, soon after separation from service, a private physician diagnosed him as having hypertension. The Veteran has not submitted records of that treatment, however; nor has he identified the treatment provider and asked VA to seek the records. The medical records that are present suggest that his hypertension was first identified earlier than 2004, but do not indicate how much earlier. There is no indication that within a year after his separation from service he had blood pressure predominantly at levels consistent with a rating of 10 percent or more. Thus there is no evidence that warrants a presumption that his hypertension is service connected. His 2015 statement that his hypertension was diagnosed in 1985, without further evidence of hypertension or elevated blood pressure during or soon after service, is less persuasive than the service medical records that document blood pressure within normal range. The greater persuasive weight of the evidence thus is against incurrence of hypertension during service. The Board denies service connection.

Heart Disease

The Veteran contends that he has heart disease that began during service. Cardiovascular-renal disease, including arteriosclerosis and organic heart disease, is among the chronic diseases listed at 38 C.F.R. § 3.309 for which service connection may be presumed when the disease becomes manifest within a year after service.

In an October 1977 examination of the Veteran for entrance into service, the examiner checked "normal" for the condition of the Veteran's heart. In a May 1983 examination, the examiner checked "normal" for the condition of his heart. In a December 1984 chest x-ray, his heart was normal in size and contour. In a December 1984 examination, the examiner checked "normal" for the condition of his heart.

In March 2004, the Veteran was admitted to a private hospital to evaluate chest pain. Testing did not reveal any evidence of acute myocardial ischemia. A nuclear stress test revealed a defect indicative of an old myocardial infarction (MI). A treating physician listed diagnoses of coronary artery disease (CAD) status post MI, angina, and hypertension. On chest x-rays in June 2004, the Veteran's heart was not enlarged. In January 2005, a treating private physician noted that the Veteran had undergone cardiac catheterization, and that the results were acceptable.

Records of VA treatment in 2007 through 2015 reflect an ongoing diagnoses of arteriosclerosis and CAD. On chest x-rays in June 2009, the heart appeared normal.

On VA examination in May 2015, the examiner noted that CAD and an old MI were found in 2004. The Veteran indicated that since the 2004 hospitalization he had not been in ongoing cardiology treatment. The examiner expressed the opinion that it is less likely than not that the Veteran's CAD, status post old MI, was incurred during his service. She explained that his service medical records did not reflect any complaints of chest pain or any signs or findings of CAD or MI. She noted that evidence of an old MI was found in 2004, nineteen years after his separation from service.

The Veteran's service medical records do not reflect, and he has not indicated, that during service he experienced chest pain or was found to have signs of heart problems. He has not indicated , and no medical records suggest, that in the years directly following his service he experienced chest pain or was noted to have signs of heart disease. In 2004, testing showed evidence consistent with an old MI, but clinicians have not provided any more specific opinion as to the likely date of the MI. Based on the medical evidence, the 2015 VA examiner persuasively opined that it is less likely than not that the heart problems diagnosed from 2004 forward had onset in service. No clinician has supported a connection of the current disease to service. The preponderance of the evidence is against service connection for the current heart disease.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


